Levine, J.
Proceeding pursuant to CPLR *937article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for performance of duty disability retirement benefits.
On August 6, 1979, petitioner slipped and fell on some stairs while on duty as a police officer for the City of Yonkers in Westchester County. After the accident, petitioner began to experience back pain and subsequently became incapacitated from performing the duties of a police officer. He then filed for disability retirement benefits. After hearings, respondent Comptroller denied the application on the ground that petitioner failed to sustain his burden of proving that his disability was causally related to an injury sustained in the line of duty.
Petitioner commenced this proceeding pursuant to CPLR article 78 challenging the Comptroller’s denial of his application. The only issue presented in this proceeding is whether there is substantial evidence in the record to support the Comptroller’s finding that petitioner was not disabled as a result of the incident on August 6, 1979. The testimony of the expert for respondent New York State Policemen’s and Firemen’s Retirement System that petitioner’s disability was not caused by the trauma of the fall, but by a degenerative condition and the aftereffects of two back operations, constitutes substantial evidence to support the finding (see, Matter of Hirsch v New York State Policemen’s & Firemen’s Retirement Sys., 144 AD2d 196). Accordingly, the Comptroller’s determination must be confirmed.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Weiss, Levine and Harvey, JJ., concur.